Exhibit 10.2

EXECUTION COPY

SUPPLEMENT NO. 1 (this “Supplement”) dated as of November 2, 2006, to the
Guarantee and Collateral Agreement dated as of June 23, 2006 (the “Guarantee and
Collateral Agreement”), among TRANSDIGM INC., a Delaware corporation (the
“Borrower”), TRANSDIGM GROUP INCORPORATED, a Delaware corporation (“Holdings”),
each subsidiary of the Borrower listed on Schedule I thereto (each such
subsidiary individually a “Subsidiary Guarantor” and collectively, the
“SubsidiaryGuarantors”; the Subsidiary Guarantors, Holdings and the Borrower are
referred to collectively herein as the “Grantors”) and CREDIT SUISSE, as
administrative agent and collateral agent (in such capacity, the “Agent”) for
the Secured Parties (as defined herein).

A.            Reference is made to the Credit Agreement dated as of June 23,
2006 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Holdings, each subsidiary of the
Borrower from time to time party thereto, the lenders named therein (the
“Lenders”), and Credit Suisse, as administrative agent and collateral agent for
the Lenders.

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement or the
Guarantee and Collateral Agreement referred to therein, as applicable.

C.            The Grantors have entered into the Guarantee and Collateral
Agreement in order to induce the Lenders to make Loans and the Issuing Bank to
issue Letters of Credit.  Section 7.16 of the Guarantee and Collateral Agreement
provides that additional Domestic Subsidiaries of the Loan Parties may become
Subsidiary Guarantors and Grantors under the Guarantee and Collateral Agreement
by execution and delivery of an instrument in the form of this Supplement.  The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Guarantor and a Grantor under the Guarantee and Collateral Agreement in order to
induce the Lenders to make additional Loans and the Issuing Bank to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.

Accordingly, the Agent and the New Subsidiary agree as follows:

SECTION 1.           In accordance with Section 7.16 of the Guarantee and
Collateral Agreement, the New Subsidiary by its signature below becomes a
Grantor and Subsidiary Guarantor under the Guarantee and Collateral Agreement
with the same force and effect as if originally named therein as a Grantor and
Subsidiary Guarantor and the New Subsidiary hereby (a) agrees to all the terms
and provisions of the Guarantee and Collateral Agreement applicable to it as a
Grantor and Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor and Subsidiary
Guarantor thereunder are true and correct in all material respects on and as of
the date hereof.  In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Secured Obligations (as
defined


--------------------------------------------------------------------------------




in the Guarantee and Collateral Agreement), does hereby create and grant to the
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Guarantee and Collateral Agreement) of the New Subsidiary.  Each reference
to a “Grantor” or a “Subsidiary Guarantor” in the Guarantee and Collateral
Agreement shall be deemed to include the New Subsidiary.  The Guarantee and
Collateral Agreement is hereby incorporated herein by reference.

SECTION 2.           The New Subsidiary represents and warrants to the Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3.           This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Subsidiary and the Agent.  Delivery of an executed
signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4.           The New Subsidiary hereby represents and warrants that (a)
set forth on Schedule I attached hereto is a true and correct schedule of the
location of any and all Collateral of the New Subsidiary and (b) set forth under
its signature hereto, is the true and correct legal name of the New Subsidiary,
its jurisdiction of formation and the location of its chief executive office.

SECTION 5.           Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.

SECTION 6.           THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.           In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8.           All communications and notices hereunder shall be in
writing and given as provided in Section 7.01 of the Guarantee and Collateral
Agreement.

2


--------------------------------------------------------------------------------




All communications and notices hereunder to the New Subsidiary shall be given to
it at the address set forth under its signature below.

SECTION 9.           The New Subsidiary agrees to reimburse the Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the Agent.

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the New Subsidiary and the Agent have duly executed this
Supplement to the Guarantee and Collateral Agreement as of the day and year
first above written.

 

CDA INTERCORP.

 

 

 

By:

  /s/

Gregory Rufus

 

 

Name:

Gregory Rufus

 

Title:

Treasurer and Secretary

 

Address:

450 Goolsby Boulevard

 

 

Deerfield, Florida 33442

 

Legal Name: CDA InterCorp.

 

Jurisdiction of Formation: Florida

 

Location of Chief Executive Office:

 

450 Goolsby Boulevard

 

Deerfield, Florida 33442

 

 

 

 

 

CREDIT SUISSE, as Agent

 

 

 

 

By:

  /s/ Robert Hetu

 

 

Name:

Robert Hetu

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

  /s/ Cassandra Droogan

 

 

Name:

Cassandra Droogan

 

Title:

Vice President

 


--------------------------------------------------------------------------------




 

LOCATION OF COLLATERAL

Description

 

Location

All assets pledged pursuant to the terms of hereof

 

450 Goolsby Boulevard Deerfield, Florida 33442

 


--------------------------------------------------------------------------------